Citation Nr: 0945870	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-27 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to retroactive payment of Dependents' Educational 
Assistance benefits for the period from August 24, 2003, 
through March 6, 2004.  


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION


The Veteran served on active duty from December 1967 to 
August 1970.  In January 2004, his service-connected 
disabilities were determined to be permanent and total so 
that he became eligible for Dependents' Educational 
Assistance (DEA) benefits, effective from June 3, 1999.  The 
appellant is the Veteran's son, who is seeking payment of DEA 
benefits.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that determined that DEA benefits for the period 
from August 24, 2003, through March 6, 2004, could not be 
awarded.  

In August 2008, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
Chicago VA Regional Office, a transcript of which has been 
associated with the claims folder.   The Chicago VA Regional 
Office certified the appellant's appeal to the Board.


FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO in Chicago, 
Illinois, determined that the Veteran had a total and 
permanent disability and was eligible for Dependents 
Educational Assistance benefits under Chapter 35 of title 38 
of the United States Code, effective from June 3, 1999.  The 
Veteran was sent notice of that decision and of his 
eligibility for DEA benefits in a January 2004 letter.  

2.  The Veteran's son, the appellant, filed an original 
application for educational assistance benefits on March 7, 
2005.  He seeks DEA benefits for a basic recruit training 
program (held from August 25, 2003, to February 24, 2004) and 
an on-the-job police officer training program (from 
February 24, 2004, to February 24, 2005.

3.  DEA benefits were awarded the appellant for the period 
beginning March 7, 2004, one year earlier than the date of 
receipt of the appellant's application for such benefits.

CONCLUSION OF LAW

The criteria for paying a retroactive payment of Dependents' 
Educational Assistance benefits for the period from 
August 24, 2003, through March 6, 2004, have not been met.  
38 U.S.C.A. §§ 5107, 5113, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 20.1032, 20.3046, 21.1029, 21.3041, 21.4131 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier effective payment commencing date

In a January 2004 rating decision, the Veteran was determined 
to have a permanent and total disability, effective from 
June 3, 1999.  The RO in Chicago, Illinois, also determined 
in that decision that basic eligibility for Dependents' 
Education Assistance (DEA) benefits under chapter 35, Title 
38 of the United States Code, was established.  The Veteran 
was notified of that decision in a letter dated January 31, 
2004.  

The Veteran's son, the appellant, filed an application for 
educational benefits more than one year later, on March 7, 
2005.  The RO in St. Louis, Missouri, has established that he 
is eligible for DEA benefits as a child of a Veteran who has 
been determined to have a permanent and total disability.  
April 2004 Letter from RO to Appellant.  But the RO also 
determined that notwithstanding his basic eligibility for 
benefits as of June 3, 1999, the commencing date of benefit 
payments with respect to his March 2005 application is one 
year prior to the date his claim was filed so that benefit 
payments with respect to any period of training that occurred 
more than one year before he filed his March 2005 application 
were precluded by VA regulations.  

The RO granted the appellant's benefits for the training he 
received from March 7, 2004, but denied payments with respect 
to the training the appellant received for the period from 
August 24, 2003, through March 6, 2004.  The appellant filed 
a timely notice of disagreement and perfected his appeal.  He 
requests benefits for the period from August 24, 2003, 
through March 6, 2004.  As discussed below, based on the 
dates pertinent to his application for benefits, the law 
precludes payment for that period of his training. 

A.  How the payment commencing date is determined 

Since this is the first award of educational assistance 
granted (in part) to the appellant, the commencing date of 
the DEA benefit payments are governed by 38 C.F.R. 
§ 21.4131(d)(1)(i).  That regulation provides that the latest 
of four possible dates shall be the payment commencing date 
for educational assistance benefits.  Each of those dates 
will be discussed in turn.  

The first relevant date is the beginning date of eligibility.  
38 C.F.R. § 21.4131(d)(1)(i)(A).  As a child of the Veteran, 
the appellant's beginning date of eligibility is the later of 
the date of his eighteenth birthday (March 1997) or the date 
he successfully completed secondary school (June 1997).  
38 C.F.R. § 21.3041. Since it is later, the first possible 
commencing date is in June 1997.  

The second relevant date is one year before the date of 
claim.  38 C.F.R. § 21.4131(d)(1)(i)(B).  Since the appellant 
filed a formal claim, the date of claim is the date VA 
received the claim.  38 C.F.R. § 21.1029(b).  The RO received 
the appellant's claim on March 7, 2005, so the date one year 
earlier is March 7, 2004.    
The third relevant date is the date the educational 
institution certified the program.  38 C.F.R. 
 21.4131(d)(1)(i)(C).   For the police academy course, the 
certification date is the first day of the course, which was 
August 24, 2003.  For an on-the-job training program, the 
certification date is the first date of employment in a 
training position, which for the appellant was February 24, 
2004.  38 C.F.R. § 21.4131(c)(3).  So, for the academy 
course, the date is August 24, 2003, and for the on-the-job 
training program, the date is February 24, 2004.  

The fourth relevant date is the effective date of the 
approval of the course, or one year before the date VA 
received the approved notice, whichever is later.  38 C.F.R. 
§ 20.4131(d)(1)(i)(D).  With respect to the appellant's 
police academy course, approval became effective on the first 
day of class (August 24, 2003) but VA did not receive notice 
of the approval of the course until the application was filed 
(March 7, 2005) and one year prior to that date is March 7, 
2004.  Since that date is later, the date for that portion of 
the claim is March 7, 2004.  

With respect to the approval of an on-the-job training 
program, the effective date is the date the trainee was to 
begin employment as a trainee (February 24, 2004).  As for 
notice of the approval of the on-the-job training program, 
since the Veteran had been approved for, and was in, the 
course at the time he applied for the educational assistance 
benefits, the date of VA's notice is the date the application 
was received, which was March 7, 2005.  One year before that 
date is March 7, 2004, which is the later of those dates.  
The later of those dates is March 7, 2004.  

So, when the requirements of the regulations are applied to 
the facts of this case, the commencing date (that is, the 
latest of the dates determined above) is March 7, 2004.  
Since that is the commencing date that the RO used in 
determining the Veteran's benefits, no earlier date is 
warranted.  

B.  The arguments made by the appellant and the Veteran 

The appellant argues that since his eligibility for 
educational assistance benefits was not approved until 
April 2005, it was impossible to file a claim for benefits 
within one year after the police academy program began on 
August 24, 2003.  He testified that he was not aware that he 
could seek on-the-job training benefits until he received the 
April 2005 letter.  Transcript at 7.  But the appellant was 
eligible for benefits as soon as his father's disability was 
determined to be permanent and total in the January 2004 
rating decision.  VA notified his father of that fact in a 
January 2004 letter and enclosed a detailed pamphlet about 
the educational assistance benefits available to his 
children.  So, the record does not show that it was 
impossible to file a claim in time to receive benefits for 
the period at issue-only that the appellant did not do so.  

Nor was it necessary for the appellant to wait for a letter 
from VA about his benefits before filing a claim.  The 
April 2005 letter did not create the appellant's right to 
educational assistance benefits.  That letter from VA 
explained the terms of his educational assistance benefits 
and notified him that he could elect an eligibility beginning 
date, recommended that the appellant choose the date the 
Veteran had been notified of his rating, warned him that an 
election was irrevocable, and notified him that until he made 
an election, the RO would process his claim as though he had 
chosen January 31, 2004, as his eligibility date.  

Nothing prevented the appellant from filing an application 
before that letter.  In fact, the appellant did file his 
application in March 2005, before the April 2005 letter was 
sent.  So the appellant's argument that he could not file an 
application within one year after his educational program 
began because VA had not notified him of his eligibility 
until April 2005 is not supported by his own actions.  In any 
event, VA regulations with respect to the educational 
assistance program explicitly provide that VA's failure to 
give a claimant any form or information concerning the right 
to file a claim or to furnish notice of the time limit for 
the filing of a claim will not extend the time periods 
allowed for those actions.  38 C.F.R. § 20.1032.  Of course, 
as noted above, VA did provide notice to the Veteran of 
eligibility for Dependents' Educational Assistance benefits 
in the January 2004 letter that notified him of the 
determination made in the January 2004 rating decision and 
provided the Veteran with a copy of the informational 
pamphlet, Summary of Education Benefits (VA Pamphlet 22-73-3) 
as an enclosure to that letter.  

The appellant also argues that since he was not eligible for 
benefits at the time he enrolled in the educational program, 
and his father's eligibility for DEA benefits was eventually 
effective retroactively, he should be granted retroactive 
benefits.  It is true that at the time of his enrollment in 
the police academy program in August 2003, the RO had not yet 
made its January 2004 determination that the Veteran's 
disability was permanent and total and that he was eligible 
for DEA benefits, effective from June 3, 1999.  So the 
appellant could not apply for benefits at the time of his 
enrollment.  

But recognizing that when eligibility is retroactive, the 
commencing date should also have a retroactive component, 
Congress provided for a retroactive payment commencing date 
of original claims in certain circumstances.  For eligible 
persons: (1) who submit an application for educational 
assistance for an educational program for a period preceding 
the one-year period ending on the date on which an 
application was received; (2) who would have been entitled to 
educational assistance if the application has been submitted 
on their eligibility date; and (3) who file their application 
within one year after the date of the rating decision 
establishing their eligibility on the basis of a Veteran's 
permanent and total disability, VA may consider their 
application as having been filed on their eligibility date.  
38 U.S.C.A. § 5113(b); see also 38 C.F.R. § 21.4131(e) 
(2009).  Here, the appellant, who is an eligible person, 
meets the first two requirements because his application was 
for a period of educational assistance more than one year 
prior to his application and if he had submitted the 
application on the eligibility date he has chosen (August 3, 
2000), as a result of the later January 2004 rating decision, 
he would have been entitled to educational assistance 
benefits.  But the appellant does not meet the third 
requirement for retroactive effect.  The appellant filed his 
March 2005 application more than one year after the 
January 2004 rating decision that created his eligibility by 
determining that his father's disability was permanent and 
total.  Thus, the  retroactive commencing date rule does not 
apply here.  

Finally, the appellant and the Veteran made some statements 
about the events in this case that reflect their 
misunderstanding of the manner in which the commencing date 
was determined.  The appellant explained at the personal 
hearing that he was unaware that an on-the-job training 
program would qualify for benefits and if he had known it, he 
would have included that program in his original application.  
Transcript  at 7-8.  But the application shows that the 
appellant did include the times of the on-the-job training in 
his original application, indicating that his training had 
been from August 25, 2003 to February 24, 2005.  As a result, 
the RO used the March 7, 2005, date as his date of 
application for both the basic recruit training (August 25, 
2003, to February 24, 2004) and the police officer on-the-job 
training (February 24, 2004, to February 24, 2005).  So, the 
determination of his commencing date was not affected by the 
fact that the appellant filed a change of program form to 
include the on-the-job training program.  

Similarly, the Veteran expressed frustration that the police 
department had not moved more quickly in certifying the 
appellant's program.  Transcript at 8-9.  But as noted above, 
with respect to the certification requirement, once an 
official with the program has submitted certification, the 
relevant date that is used in determining payment commencing 
date is either the date that the person began the course or 
the date the claimant became a trainee employee.  38 C.F.R. 
§ 21.4131(d)(1)(i)(C).   Thus, any delay that the appellant 
and/or the Veteran experienced in obtaining certification 
from the police department did not affect the payment 
commencing date.  

Finally, the appellant presents an equitable argument to 
obtain an earlier payment commencing date.  The appellant 
testified that since it has been financially difficult for 
his family (given the permanent and total nature of his 
father's disability), his commencing date should be made 
retroactive to August 24, 2003, because the reason he is 
getting an education is to help support his parents and three 
siblings.  The Board is not unsympathetic to the appellant's 
request and commends him for his service to his family.  

But Congress controls the authority given to the Board and it 
requires that the Board follow not only the statutes 
governing VA benefits, but also regulations promulgated by 
VA.  38 U.S.C.A. §§ 7104(a) (decisions of the Board shall be 
based upon applicable provisions of law and regulation), 
7104(b) (the Board shall be bound in its decisions by the 
regulations of VA).  Since the appellant did not file his 
application in time to qualify for the special retroactive 
rules of 38 U.S.C.A. § 5113(b), and since, when the 
commencing date regulations are applied to the facts in this 
record, the payment commencing date is determined to be 
March 7, 2004, the Board cannot authorize an earlier 
effective date.  

The benefit of the doubt doctrine does not change the result 
here.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  But the facts are not in dispute in this 
case; rather, the application of the law to those facts is 
all that is at issue.  Thus, there is no reasonable doubt to 
resolve. 



II.  Duties to notify and to assist


The law generally imposes on VA certain notice and duty to 
assist provisions concerning claims for VA benefits.  See 
38 U.S.C.A. § § 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  However, VA's General Counsel has 
held that there is no duty to notify a claimant where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  Further, it was held 
that there is no duty to assist a claimant where there is no 
reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  VAOPGCPREC 5-2004.

In this case, undisputed facts render the appellant 
ineligible for the claimed benefit.  Moreover, there is no 
additional evidence that would substantiate the appellant's 
claim because undisputed facts render him ineligible for the 
claimed benefit.  Therefore, the notice and duty to assist 
provisions are not applicable in this case.


ORDER


Retroactive payment of Dependents' Educational Assistance 
benefits for the period from August 24, 2003, through 
March 6, 2004, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


